PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Chen et al.
Application No. 16/225,586
Filed: 19 Dec 2018
For: SYSTEM AND PROCESS TO DETERMINE THE CAUSAL RELATIONSHIP BETWEEN ADVERTISEMENT DELIVERY DATA AND SALES DATA
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed January 13, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a).  As an appeal brief was not filed within two (2) months of the Notice of Appeal filed May 7, 2021, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on July 8, 2021.  See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), amendment and payment of the RCE fee of $680.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1580.00 extension of time fee submitted on January 13, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Robert Greenfeld appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.




This application is being referred to the Technology Center Art Unit 3622 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET